Trippe, Judge.
1. The counter-showing to the motion was supported by strong evidence, and we cannot say that the judge who was to pass upon it abused his discretion in refusing the continuance.
2. We are the more confirmed in our conclusion, from the fact that, on the motion for a new trial, the affidavit of the defendant was used, and it neither stated the condition of her health at the time of the trial, or her inability to attend court, or wherein she could have suffered damage by reason of her absence. Nothing was positively stated by the other witnesses showing that she could not attend court, and nobody could have better known as to that than the defendant herself. That omission in the affidavit was significant. Courts should not be left to grope in the dark; and it may be strongly inferred, where one knows whether a particular thing is true or not, (and if it be true, it is to his interest to let it be known,) and he does not state it, that that fact does not really exist. In cases like the one under consideration, this rule is specially applicable.
3. The plea of plene administravit was filed. This cast a certain onus upon the plaintiff, and imposed a special risk on the defendant, if found against the plea. After the evidence was all in, and the charge of the court given, the plea was withdrawn. Whether this was done over the objection of plaintiff or not, does not appear. The withdrawal of the plea relieved the defendant (the administratrix,) from the danger of an alternative verdict — one reaching her individually. *26She could not do this and then except to the rulings or charges of the court on that question. The law cannot be speculated upon in that way. When the plea was withdrawn, all the issues growing out of it fell with it. If rights are claimed, the corresponding burdens must be borne.
Judgment affirmed.